Exhibit 10.1






 


 


Shell Exploration & Production Co.




BITS


Particle Drilling Technologies Inc.


Outline Agreement No. 4610021484
Purchase Order No. 4900006232










 

--------------------------------------------------------------------------------

 


INDEX


SECTION I - GENERAL CONDITIONS
  3
DEFINITION OF BUYER NAME
  3
CONTRACT
  3
AFFILIATES AND SUBSIDIARIES
  3
DURATION / APPLICABILITY OF ORDER
  3
CHANGES
  4
TERMINATION
  4
ETHICS
  4
CODE OF CONDUC
  4
UTILIZATION OF E-PROCUREMENT
  4
VOLUME OF BUSINESS DISCLAIMER
  4
EXHIBITS
  4
ACCEPTANCE
  5
SECTION II – SCOPE OF WORK
  6
GENERAL
  6
EXTRA WORK
  6
REPAIR
  6
LOST OR DAMAGED-BEYOND-REPAIR
  6
KEY PERFORMANCE INDICATORS
  6
SECTION III – PRICING
  7
GENERAL
  7
APPLICABILITY OF PRICES AND RATES
  7
PRICE CHANGE
  7
THIRD PARTY CHARGES
  7
PERSONNEL CHARGE
  7
TRAINEES
  7
PERSONNEL CHARGES
  7
ADDITIONAL PERSONNEL
  7
SEVERE WEATHER CONDITIONS
  8
SECTION IV - ADMINISTRATION INSTRUCTIONS
  8
INVOICING
  8
Invoice Inquiry
  8
Disputed Amounts
  8
PAYMENT TERMS
  10
SHIPPING AND TRANSPORT
  10
RIGHT TO AUDIT
  10
COMMUNICATIONS
  11
SECTION V - HEALTH, SAFETY, AND ENVIRONMENT
  12
SAFETY REQUIREMENTS
  12
HEALTH SAFETY ENVIRONMENT (HSE) – MANAGEMENT SYSTEM REQUIREMENT
  12
HAZARD COMMUNICATION
  12
DISA
  13
SUBSTANCE ABUSE POLICY FOR SERVICE CONDITIONS
  13
DRUGS, ALCOHOL, AND FIREARMS
  14
SECTION VI –ADDITIONAL TERMS AND CONDITIONS
  15
QUALITY ASSURANCE
  15
TAXES
  15
Louisiana Tax Status – Purchase of Tangible Personal Property
  15
Louisiana Tax Status – Taxability of Services
  16
Louisiana Tax Status - Equipment Rental
  16
Wyoming Sales and Use Tax
  16
Texas Tax Status
  16
COMPLIANCE
  16
EXPORT CONTROL
  16
BACKGROUND CHECKS
  17
PUBLICITY
  17
INFRINGEMENT
  17
ASSIGNMENT AND SUBCONTRACTING
  17
WITHHOLDING AND ENFORCEMENT
  17
EXCUSES
  17
FORCE MAJEURE
  18
OWNERSHIP OF WORK PRODUCT
  18
PERFORMANCE
  18
LIABILITY-INDEMNITY
  18
A. PERSONAL INJURY
  18
B. THIRD PARTY PERSONAL INJURY
  19
C. DAMAGE TO PROPERTY
  19
D. POLLUTION LIABILITY
  20
E.  CONSEQUENTIAL DAMAGES 
  20
INSURANCE
  20
USE OF PREMISES
  21
BILLS AND LIENS
  22
COMPETITIVENESS AND PRICE WARRANTY
  23
AGREEMENT RELEASES
  23
SUSPENSION
  23
CONFIDENTIAL INFORMATION
  23
INDEPENDENT VENDOR
  24
STATUTORY EMPLOYER PROVISION FOR SERVICES PERFORMED IN LOUISIANA
  24
LABOR RELATIONS FOR SERVICES AT BUYER’S FACILITIES
  24
MINORITY OWNED AND WOMEN OWNED BUSINESS ENTERPRISES EXPENDITURES
  24
HEADINGS
 25
CONTINUING OBLIGATIONS
  25
WAIVER
  25
DELIVERIES
  25
SEVERABILITY
  26
ENTIRE AGREEMENT
  26    


--------------------------------------------------------------------------------

 
SECTION I - GENERAL CONDITIONS




DEFINITION OF BUYER NAME
BUYER as referred to herein shall mean Shell and its affiliates and subsidiaries
which includes Shell Offshore Inc., also referred to as "SOI"; Shell Rocky
Mountain Production Company, also referred to as "SRMP”, Shell Frontier Oil &
Gas Inc., also referred to as "SFOGI"; SWEPI LP dba Shell Western E&P, Shell
Offshore Gas Pipelines LLC, Shell Gulf of Mexico, Inc. also referred to as
“SGOMI”, Shell Exploration and Production Company, also referred to as "SEPCo",
and their successors; all of which may collectively be referred to as "SHELL".
At the time of release or request for materials or services under this order,
BUYER shall identify the appropriate company for which the material or service
is being purchased.


VENDOR as referred to herein shall mean Particle Drilling Technologies Inc., a
Nevada Corp.




CONTRACT
This Agreement, when accepted by VENDOR in writing, constitutes the entire
agreement between VENDOR and BUYER concerning its subject matter; and neither
any contrary or additional conditions then specified by VENDOR nor any
subsequent amendment or supplement shall have any effect without BUYER’S prior
written approval.


1.
Section I
General Conditions

2.             Section II                     Scope of Work
3.             Section III                    Pricing
4.             Section IV                    Administration Instructions
5.             Section V                      Health, Safety, and Environment
6.             Section VI                    Additional Terms and Conditions




AFFILIATES AND SUBSIDIARIES
Any BUYER affiliate or subsidiary, as defined below, in countries legally
recognized by Federal law may use the terms and conditions herein in orders
placed in the United States of America, provided the BUYER affiliate or
subsidiary agrees for such orders to incorporate the terms and conditions of
this Agreement.


BUYER has no obligation or liability under this Agreement for any BUYER
affiliate's/subsidiary's purchase orders, performance, or failure to
perform.  If a BUYER affiliate/subsidiary fails its obligations, VENDOR may
terminate the BUYER affiliate's/subsidiary's right to place other purchase
orders.  Such a termination will not affect BUYER or any other BUYER affiliates
or subsidiaries.


A BUYER affiliate/subsidiary has obligations only with respect to orders placed
by it and has no obligation or liability for BUYER’S and other BUYER
affiliates'/subsidiaries' purchase orders, performance, or failure to perform


These definitions apply to the terms "BUYER’S affiliate" and "BUYER’S
subsidiary":
a) "BUYER’S affiliate means BUYER and "Royal Dutch Shell plc and any BUYER which
is directly controlled by another BUYER or companies if the latter BUYER owns or
whose latter companies together own 50% or more of the voting rights attached to
the issued share capital of the first mentioned BUYER and
b) Any BUYER which is managed or operated by a BUYER as defined in (a) above
and/or has a service agreement with BUYER and/or another BUYER as defined under
(a) above pursuant to which it pays on a cost sharing basis a proportion of the
costs of BUYER or such other BUYER




DURATION / APPLICABILITY OF ORDER
The duration of this agreement is for period commencing on December 1, 2008 and
shall remain in effect through November 30, 2010, subject to the cancellation
provisions stated elsewhere herein.


Any work started prior to the expiration date of this order that will continue
past the specified expiration date of the order shall be subject to the terms,
conditions, and pricing of the order until the work is completed, unless
mutually agreed otherwise, or BUYER advises VENDOR to terminate work as of the
expiration date.


 
3

--------------------------------------------------------------------------------

 




CHANGES
No changes in the Goods and/or Services under this Agreement or any BUYER
Release Document shall be made without the written agreement of both BUYER and
VENDOR.




TERMINATION
BUYER may terminate this Agreement in whole or in part at any time with or
without cause (including, without limitation, default or breach by VENDOR) by
written notice to VENDOR.  Upon receipt thereof, VENDOR shall (a) cease all
performance except as requested by BUYER; (b) at BUYER’S request, assign BUYER
all VENDOR’S rights or terminate to the extent possible all outstanding purchase
commitments and other third party agreements; and (c) take other actions as
reasonably requested by BUYER to effect termination.  BUYER shall have right to
take possession of any portion of the Goods or Services in progress. BUYER’S
sole liability shall be to pay reasonable value (but in no event more than the
contract price) for such Goods or Services and/or VENDOR’S prior performance and
performance to effect termination.  BUYER may, at its option, complete
performance of the Goods or Services.  In the event of BUYER termination for
cause pursuant hereto, VENDOR shall be liable to BUYER for all cost incurred by
BUYER completing such performance in excess of the contract price.  Time is of
the essence hereof, and BUYER’S right to require any waiver, forbearance or
course of dealing shall not affect strict performance by VENDOR.




ETHICS
BUYER and VENDOR will base their relationship on mutual respect, honesty, and
integrity.  Neither party may accept or solicit gifts, entertainment, or other
social favors to influence business decisions.  Courtesies of nominal value and
social invitations customary and proper under the circumstances are not
unethical as long as they imply no business obligation whatsoever or do not
involve significant or out-of-the-ordinary expense.




CODE OF CONDUCT
VENDOR acknowledges receipt of a copy of Shell’s US Code of Conduct, which can
be found on the US Shell Website (www.shell.com/us), by following the links on
the left side of the screen: About Shell US à How we work à Shell in the US Code
of Conduct. VENDOR shall ensure that such Code is respected by VENDOR and its
contractors in relation to provision of Goods and Services under this Agreement.




UTILIZATION OF E-PROCUREMENT
BUYER and VENDOR will co-operate in establishing a mutually acceptable and
cost-effective process for handling procurement transactions electronically,
including, where appropriate, agreeing to the choice of electronic
exchange.  Where the agreed process involves the establishment of electronic
catalogs or price files to be held either within the VENDOR’S system, or within
an electronic exchange (BUYER has chosen to utilize the cc-hubwoo content
exchange), or within BUYER’S e-procurement system, VENDOR shall ensure that such
catalogs and price files will be in a format acceptable to the exchange and to
BUYER, that the prices quoted in the electronic price-files are fully in
accordance with the commercial structures and that the electronic price files
are maintained and up-dated.




VOLUME OF BUSINESS DISCLAIMER
BUYER does not guarantee any specific quantities or volumes throughout the
duration of the awarded agreement.




EXHIBITS
The following exhibits hereto are incorporated into this order therein by
reference.




VENDOR’S exhibits


Attachment 1: Letter Agreement between BUYER and VENDOR dated November 10, 2008


Excluding terms and conditions that conflict with verbiage contained on the
face, and or documents referenced on the face, of this contract document.


 
4

--------------------------------------------------------------------------------

 




ACCEPTANCE
By signing below, each party signifies that it has carefully examined and agrees
to be bound by all terms and conditions that are contained in this Agreement. If
all the provisions hereinabove meet your approval, please promptly execute in
the space below and return this acceptance of the Agreement within two weeks to
the Authorized BUYER Representative specified below.




Authorized BUYER Representative


Signature:




Name:  Aaron M Parola


Title:  Supply Chain Management


Date:






Authorized VENDOR Representative


Signature:




Name:  Thomas Hardisty


Title:  Senior Vice President


Date:














 
5

--------------------------------------------------------------------------------

 






SECTION II – SCOPE OF WORK




GENERAL
This order shall constitute an agreement by VENDOR to furnish all tools and
equipment, materials (except BUYER-furnished material), software, labor and
supervision to provide particle-drilling services, as set forth in VENDOR’s
Attachment 1.


It shall be the VENDOR’S responsibility to see that such activities are
performed in such a manner as to yield results in accordance with BUYER’S
project objectives.




EXTRA WORK
In the event VENDOR is required by BUYER to perform work not covered by these
specifications, a change in contract agreement must be executed and signed by an
authorized representative of both VENDOR and BUYER prior to performance of the
extra work. Any proposed changes to the existing contract agreement will be sent
to BUYER representative where an alteration to this agreement will be issued.
Minor change orders, but does not involve extra work, may be requested by VENDOR
or BUYER.




REPAIR
The VENDOR shall manage the equipment refurbishment and repair process and shall
ensure that all equipment, materials and/or spares delivered for inspection,
repair, refurbishment or replacement are returned to the field fit for their
intended purpose, in good working condition and in accordance with the agreed
program and design specifications.


Following approval of the claim for repairs, BUYER will advise VENDOR to have
the equipment/tools repaired and invoice BUYER.  BUYER agrees to reimburse
VENDOR for actual, out-of-pocket costs incurred in making repairs to
equipment/tools in accordance with the above general conditions.  Billings for
repair work performed must be supported by sufficient detail (dates, inspection
reports, photographs, hours, rates, material charges, etc.).




LOST OR DAMAGED-BEYOND-REPAIR
Lost or damaged-beyond-repair equipment/tools, due to no fault of VENDOR of any
sort or the fault of any third person, will be charged to BUYER at actual
replacement cost less the depreciated value (as defined By the VENDOR using
standard practices) of the equipment/tool lost.  Actual replacement cost is
defined as the net amount VENDOR paid for the equipment/tools after any and all
discounts have been applied (including but not limited to trade, distributor or
special discounts).  For VENDOR’S manufacturing their own equipment/tools,
replacement cost will be determined by VENDOR’S actual manufacturing cost
(documented by date of manufacture and breakdown of labor, materials and
overhead) less the depreciated value of the lost or damaged-beyond-repair
equipment/tools.


In lieu of approving the claim for lost or damaged equipment/tools, BUYER
reserves the right to replace the equipment/tools directly, with like kind
subject to VENDOR’S approval.




KEY PERFORMANCE INDICATORS
VENDOR is expected to deliver a certain minimum service level determined by a
mutually agreed upon Key Performance Indicators (KPIs).


 
ü
ZERO HSE Incidents

 
ü
75% on bottom drilling time per 24 hours

 
ü
< 3 degrees inclination

 
ü
Average penetration rate exceeding 3x average ROP from previous three wells for
same section

 
ü
Each bit in hole 48 hours between trips

 
ü
Drilling 1.67days/1000’









 
6

--------------------------------------------------------------------------------

 






SECTION III – PRICING




GENERAL
All prices and rates are stated in US dollars.


In the event that BUYER requests lower technology equipment VENDOR provides
higher technology equipment or tools, then the lower technology equipment or
tools rates shall apply.




APPLICABILITY OF PRICES AND RATES
Unless specifically stated to the contrary, all prices and rates contained
herein shall be deemed to be inclusive of all costs incurred by the VENDOR in
the performance of the work and fulfilment of its obligations in accordance with
the agreement, including all direct labor costs, payroll burden, repair and
maintenance costs, training costs, insurance, financing, taxes, duties, onshore
transport of personnel to BUYER’S transport base or worksite, and any other
associated costs, burdens and the VENDOR’S profit. Pricing herein will remain
firm through the duration of this agreement from date of receipt of VENDOR’S
acceptance by BUYER.  Billing against this agreement is authorized only at the
rates or prices stated hereon.


See Attachment 1.


The execution of this Agreement will be pending a successful financial
evaluation and HSE MS audit from BUYER.




PRICE CHANGE
VENDOR will invoice against this Agreement only at stated rates and
prices.  Price changes require a written alteration, issued before the effective
date of the change.


VENDOR will submit requests for price changes in writing, 60 days before the
proposed effective date.  Requests should include current net price, proposed
new net price, net price change, and percentage of change.  VENDOR should
include enough detail to allow BUYER to evaluate the proposed change.




THIRD PARTY CHARGES
Purchases or sub-rentals made by VENDOR for BUYER’S account will be invoiced to
BUYER at VENDOR’S net cost inclusive of any discounts extended to VENDOR and
with no mark-up to BUYER. Charges associated with BUYER mandated inspections or
repairs should be invoiced to BUYER at VENDOR’S net cost.




PERSONNEL CHARGE
Operator charges per person per day or part thereof and shall be inclusive of
travel and lodging expenses excluding subsistence charges. No additional
personnel Call-Out charges shall be chargeable to BUYER due to additional
personnel on site due to periods of hand-over or crew change.




TRAINEES
Trainees may work on BUYER locations in addition to normal crews with BUYER
permission, however trainees shall not be chargeable.




PERSONNEL CHARGES
Day rates shall commence when the personnel arrive at the BUYER rig site and
ends when the personnel leave the rig site. Day charges are per calendar day or
part thereof




ADDITIONAL PERSONNEL
The VENDOR shall provide additional personnel at no extra charge to cover
periods of absence of assigned engineers due to illness, leave or training.




 
7

--------------------------------------------------------------------------------

 


SEVERE WEATHER CONDITIONS
VENDOR will suspend rental charges on all equipment and tools if BUYER’S
operations are interrupted due to severe weather (hurricane, tropical storms,
etc.) conditions which cause an evacuation of the location, lengthy suspension
of normal operations, and/or inflict damage on the rig site. Rental charges will
resume once the rig has begun normal operation. A BUYER representative will
contact VENDOR when to halt and resume the rental charges for the tools and
equipment at the affected rig location. BUYER will be responsible if VENDOR’S
equipment is lost or damaged while at the rig site during the evacuation


VENDOR personnel forced to evacuate the rig site due to severe weather or unsafe
conditions (fire, blowouts, etc.) will charge BUYER according to the following
categories:


Emergency Evacuation – Restricted Release
VENDOR’S personnel will be evacuated from the rig site and wait at a nearby
location to return to the work site when notified by the BUYER representative.
BUYER will be charged according to the appropriate standby day rates stipulated
in the contract. VENDOR’S personnel will be responsible for their own expenses
during the evacuation period.


Emergency Evacuation – Unrestricted release
VENDOR’S personnel are evacuated from the rig site and released without
restrictions by BUYER. VENDOR will be compensated only for work performed at the
rig site and not during the evacuation period.
















 
8

--------------------------------------------------------------------------------

 




SECTION IV - ADMINISTRATION INSTRUCTIONS




INVOICING
Unless otherwise specified in the BUYER Release Document, VENDOR will prepare
invoices on its standard invoice form, and mail original invoice to location
specified in the invoice instructions. When any term or condition of VENDOR’S
invoice conflicts with this Agreement, this Agreement shall prevail unless
otherwise specifically agreed in writing in the BUYER Release Document.


A single original of any invoice referencing a purchase order along with a
single copy of any supporting documentation should be mailed to one of the
following invoice scanning PO Boxes based on the applicable business area.  A
separate invoice is required for each purchase order.


Invoice Scanning Post Office Boxes:


Shell Oil COMPANY
PO Box 301440
Houston, TX 77230-1440


Business Area
Wells                                                                               PO
Box 301440
Construction/Logistics/HSE/Production                  PO Box 301441
SURE                                                                               PO
Box 301442
Projects – SIEP Managed                                            PO Box 301443
Support Services – IT, Finance, Exploration, etc     PO Box 301444


Invoices are required to include the following data:
a)
Shell’s contract number and/or purchase order number **

b)
Full description of material/service ordered, quantity ordered, quantity
shipped, unit price, extended price, date of service, and purchase order line
item if multiple lines **

c)
Shell legal entity’s name that contracted for the materials and/or services **

d)
Invoice number and date **

e)
Field, block lease, well number or other applicable location name

f)
Rig name/number (if applicable)

g)
Account coding (Work Order / Network Order number)

h)
Requestor's name & phone number

i)
VENDOR’S “remit to” address **

j)
Invoice payment terms, including discounts

k)
Itemized sales and use tax, if applicable

l)
Supporting documentation of third party charges

m)
Service invoices must include work tickets signed by the Shell representative
(with employee number if applicable) **



** Denotes critical data element


Complete and accurate information is required for timely payment. Invoices that
do not include critical data elements will be returned for correction, will
incur payment delays, or in worst cases, preclude payment.


Invoices that are for amounts higher that those specified on a Purchase Order
will incur payment delays.


Invoice Inquiry
if there are questions concerning the status of invoice payment, please contact
SEPCo Accounts Payable by one of the following methods:
Vendor Inquiry: (866) 595-6335
Sepco-Payments@shell.com


Disputed Amounts
In the event that the BUYER disputes with VENDOR any amounts, in whole or in
part, attributable to an invoice, or if an invoice is prepared or submitted
incorrectly or without proper supporting documents, BUYER shall not be obligated
to pay the disputed amount to VENDOR until said dispute is resolved in
accordance with this Article. BUYER will notify VENDOR


 
9

--------------------------------------------------------------------------------

 


of the amounts in dispute and /or the reason(s) the invoice is not acceptable
and request VENDOR to issue a credit invoice for the unacceptable amount of the
disputed invoice.




PAYMENT TERMS
The payment terms are Net 30 days. The payment due date will be calculated from
he date of receipt by BUYER of an invoice which is correct, proper, and prepared
in accordance with the stated terms.


Invoices for completed goods and/or services shall be received within 90 days of
completing the work. For materials, completion is defined as the required
delivery date contained in the contract, or the acceptance of the material at
BUYER’S nominated delivery location, whichever is later. For services,
completion is defined as acceptance of the work by BUYER, or upon VENDOR’S
demobilization from the worksite.  If VENDOR remains onsite to perform other
services, completion is defined as acceptance by BUYER of the specific task or
job defined in the project purchase order or job ticket. VENDOR’S final invoice
for data books, drawings, or retention shall be invoiced within the 90 days;
however, BUYER shall not be obligated to pay VENDOR’S invoice in the event BUYER
has not received the required information. After 90 days from completion of the
work, BUYER shall not be obligated to pay VENDOR’S invoice




SHIPPING AND TRANSPORT
VENDOR must use BUYER’S land transportation program when shipping anything
requiring "oilfield hauling" equipment, e.g., Hotshot, 1 ton, mini-float, single
axle, or tandem trucks, to a BUYER location or to another vendor for BUYER’S
account.  VENDOR must call BUYER’S coordinated trucking company for the
designated area and give appropriate information for pick up and delivery,
including, pick up time, delivery time, destination, charge code, and name of
person ordering.  Items that can be shipped via UPS, U.S. Mail, motor freight,
air express or VENDOR’S own Truck (at no charge) is exempt.


Gulf of Mexico:
866-30-Shell (307-4355)

Barnett Shale:
800-994-9484

South Texas:
800-270-9011

Wyoming:
800-870-2608



All appropriate shipments not complying with the above instructions are for
VENDOR’S account and shall be subject to non-payment by BUYER.


All packages must be marked with the BUYER purchase order number or order sheet
number and field location. Itemized packing slips must be on the outside of all
boxes. Packing slip must include purchase order or order sheet number and field
location. Non-compliance will result in the return of the material to supplier
at VENDOR’S expense. Boxed/package contents shall be protected from damage due
to water spray while goods/materials are in transit to an offshore location.  At
a minimum, the goods/materials should be wrapped in plastic and placed inside a
box to prevent damage from salt-water spray.


The VENDOR shall ensure that all equipment, materials and/or spares are
sufficiently protected to prevent loss or damage during delivery to BUYER’S
offshore worksite or onshore worksite.  BUYER is responsible for providing
proper pre-slung baskets/containers in which to ship VENDOR’S equipment to
worksite at VENDOR’S expense.  VENDOR shall ensure that pre-transport checks
have been carried out on all equipment in accordance with VENDOR’S Quality
Assurance Procedures and BUYER’S specifications, if applicable.  VENDOR shall
provide lift certification checklists and Certificates of Conformity as
necessary.


Where VENDOR’S personnel are at the offshore or onshore WORKSITE they shall
verify receipt in accordance with packing list and confirm materials received in
"Fit for Purpose" condition and in accordance with the requirements of the plan.
Current certification, field operating instructions, rig manuals, assembly
drawings and procedure manuals shall accompany all mechanical equipment shipped
offshore or and be available at all times to the BUYER Representative.




RIGHT TO AUDIT
During this Agreement and for four (4) years after completion, VENDOR will keep
accurate, auditable records of all associated charges.  BUYER may inspect and
audit those records using its authorized representatives.


VENDOR will keep all these records:


 
10

--------------------------------------------------------------------------------

 


A.                 Payroll records that account for total time distribution for
VENDOR’S employees working full or part time on the Work (to permit tracing to
payroll and related tax returns), as well as cancelled payroll checks or signed
receipts for payroll payments in cash
B.
Invoices for purchases, receiving and issuing documents, and all other unit
inventory records for VENDOR’S stores stocks or capital items

C.
Paid invoices and cancelled checks for purchased materials and subcontractor and
third-party charges

D.
Records related to handling, hauling, and disposing of hazardous materials
and/or hazardous wastes

E.
Accurate, auditable records of gifts, entertainment, or gratuities to individual
BUYER personnel



Overpayments by BUYER resulting from invoicing errors, charges not authorized by
written agreement, and/or other unsupported invoice charges will be reimbursed
to BUYER by VENDOR.  VENDOR will reimburse BUYER the amount of the overpayment
within thirty days of the error discovery or BUYER will short-pay current
invoices in an amount equal to the overpayment, at BUYER’S sole option




COMMUNICATIONS
All notices, requests, demands, and other communications to any party under this
Agreement shall be in writing (including facsimile or similar writing) and shall
be given to a party at the address or facsimile number specified for such party
below or such other address or number as such party shall at any time otherwise
specify by like notice to the other party.  Each such notice, request, demand,
or other communication shall be effective (a) if given by facsimile, at the time
such facsimile is transmitted and the appropriate confirmation is received (or,
if such time is not during a business day, at the beginning of the next business
day); (b) if given by mail, five business days (or if to an address outside the
United States, ten calendar days) after such communication is deposited in the
United States mail with first-class postage prepaid; or (c) if given by any
other means, when delivered at the address pursuant hereto.  The address and
facsimile number for each party for purpose of notice are:


For notices given to the BUYER:
 
Attention: Aaron M Parola
 
Address: 4582 South Ulster, Suite 500, Denver, CO 80237
 
Telephone: 303.305.7598
 
Facsimile: 303.305.7606
 
Email: aaron.parola@shell.com
 


 
For notices given to the VENDOR:
 
Attention:  Thomas E. Hardisty
 
Address: 5611 Barrel Court, Houston, TX 77041
 
Telephone: 713.223.3031
 
Facsimile: 713.224.6361
 
Email: thardisty@particledrilling.com
 


 


 
11

--------------------------------------------------------------------------------

 




 
SECTION V - HEALTH, SAFETY, AND ENVIRONMENT




SAFETY REQUIREMENTS
VENDOR shall be solely responsible to comply with any applicable Federal, State,
local safety and health regulations, as well as safety and health requirement at
its own facilities, BUYER’S facilities or at any third party facility where
services hereunder are being performed.


BUYER is committed to safety and safe work practices. Referenced is “A Safety &
Environmental Handbook For Employees of VENDORs of Shell Offshore
Companies.”  VENDOR is solely responsible to comply and enforce the provisions
thereof.


BUYER will not be charged for time spent securing (waiting for) the proper
personnel/protective equipment should the VENDOR’S employees arrive at BUYER’S
location without such equipment or with inadequate or otherwise unsatisfactory
protective equipment.




HEALTH SAFETY ENVIRONMENT (HSE) – MANAGEMENT SYSTEM REQUIREMENT
VENDOR must be able to demonstrate that they have a HSE management system
(HSE-MS) that is aligned with BUYER’S HSE management system and are prepared to
participate in review of HSE cases when applicable.  VENDOR may obtain a copy of
BUYER’S minimum HSE-MS requirements by going to BUYER’S web site:
www.sepcocontractor.com, click on CSMP manual; choose part 11 (VENDOR Minimum
HSE requirements) beginning on page 34.


VENDOR shall allow BUYER to formally audit VENDOR’S HSE-MS before and/or during
the performance of work/services by VENDOR. For example, VENDOR will allow BUYER
to audit
VENDOR to monitor compliance with BUYER’S VENDOR safety management process
(CSMP) expectations.  By monitoring VENDOR’S compliance, BUYER does not assume
any responsibility to direct, control or supervise VENDOR, its employees,
agents, or subcontractors.


VENDOR agrees to provide BUYER the requested safety statistics annually (by
mid-February) directly to the designated CSMP focal point. VENDOR is also
expected to submit their safety statistics quarterly to the PEC/PREMIER or ISN
databases.


VENDOR will abide by BUYER’S CSMP and the elements of the "stoplight process"
(part 8 of the CSMP manual), which are herein incorporated by reference.  VENDOR
will also monitor any 3rd party contractors as per the CSMP guidelines.


Included herein by reference and attached is BUYER’S publication, "CONTRACTOR
HEALTH / SAFETY / ENVIRONMENTAL (HSE) HANDBOOK; 2003; SHELL EXPLORATION AND
PRODUCTION" (ATTACHMENT D). VENDOR is responsible for obtaining this publication
from BUYER’S field personnel and is also responsible for complying with
requirements therein while working on BUYER’S property. Employees of VENDOR
found not complying with these requirements are subject to removal from BUYER’S
property and may not be allowed to return. VENDOR’S field supervisor will be
held accountable for the actions of the crew for which he/she is responsible. If
VENDOR is found to be not in compliance, then VENDOR is subject to dismissal and
contract termination.




HAZARD COMMUNICATION
Both VENDOR and BUYER agree to comply with the Occupational Safety and Health
Administration (“OSHA”) Hazard Communication Standard (“HCS”) - 29 CFR
1910.1200.  The HCS requires employers to inform workers about the hazards of
workplace materials using a written hazard communication program, labels,
substance lists, Material Safety Data Sheets (“MSDS”), information, and
training.  Both VENDOR and BUYER will also provide appropriate health and safety
information to those who handle, use, or may be exposed to chemical substances.


VENDOR will have an MSDS available at the job site for each chemical substance
provided to BUYER.  If VENDOR leaves chemical substances in BUYER’S possession,
VENDOR will give BUYER’S representative at the location or field office the most
current MSDS.


 
12

--------------------------------------------------------------------------------

 


VENDOR will furnish only chemical substances listed in the Toxic Substances
Control Act (“TSCA”) Chemical Substance Inventory (maintained by the U.S.
Environmental Protection Agency).  VENDOR will verify each chemical's inclusion
on the TSCA Inventory by sending BUYER a letter or an MSDS.  If a chemical
substance is not on the TSCA Inventory, VENDOR will immediately notify BUYER.


If VENDOR deems a returned chemical substance unacceptable for credit, VENDOR
will segregate the returned chemical and immediately contact BUYER and request
BUYER to provide written instructions as to the handling of the
substance.  VENDOR may never dispose of or sell these chemicals without BUYER’S
written permission.




DISA
All VENDOR’S employees, including subcontractor that do any field operations
work for Shell Onshore Production, whether full-time, part-time, or
intermittent, shall be enrolled in one of the DISA Compliance Programs through
their employer.




SUBSTANCE ABUSE POLICY FOR SERVICE CONDITIONS
Based on the definitional criteria below, if all or part of the Services under
this Agreement is considered safety/environmentally sensitive, in addition to
standard requirements in Drugs, Alcohol, and Firearms section, in this
Agreement, VENDOR should have a complete substance abuse policy in place and
functioning.  VENDOR’S policy should support BUYER’S objective to ensure
VENDOR’S personnel, working on BUYER’S premises or with BUYER’S personnel, do
not create a presence of substance abuse in the workplace.


A safety/environmentally sensitive VENDOR is any VENDOR and/or its subcontractor
that provide one or more individuals to perform Services for BUYER with job
responsibility that meets these criteria:
A.
Requires exercise of independent action and results in direct and immediate
irreversible effects; and

B.
Creates substantial risk of serious physical injury to fellow employees or the
general public, or significant environmental damage.



If VENDOR meets the requirements of a safety/environmentally sensitive VENDOR
based on the above criteria, VENDOR must have a comprehensive substance abuse
policy and practices that include these minimum elements:
a)
Substance abuse prohibitions

b)
Employee notification

c)
Substance abuse deterrence and detection

 
1)
Testing areas, substances, and cut-off levels at least comparable to BUYER’S
(see below)

 
2)
Appropriate rehabilitation and ensured fitness for duty before permitting
employees with identified substance abuse problems to return to work on BUYER’S
premises

 
3)
Searches

Specifically, VENDOR must perform testing with regard to all employees who do
safety/environmentally sensitive work, and their immediate supervisors, in the
areas below at the following 8-drug panel testing levels plus alcohol.
a)
Testing Areas

1)      Pre-employment
2)      For cause
3)      Post rehabilitation/follow-up for four years after return to work
4)      Random
b)
Testing Cut-off Levels

 
1)
VENDOR must test a urine sample for the following additional drugs at cut-off
levels no less stringent than those below.  VENDOR should perform an initial
test via Enzyme Multiplied Immunoassay Technique (“EMIT”), and where positive,
follow up with a more precise test, Gas Chromatography/Mass Spectrometry
(“GC/MS”).  The test should be considered positive if there is a presence equal
to or greater than the following levels (“NG/ML”):

Drug                                                      EMIT                              C/MS
Amphetamines                                      1,000                                500
Barbiturates                                             
300                                100
Benzodiazepines                                      300                                100
Cocaine                                                    
300                                150
Opiates                                                      300                            
   150
THC(cannabinoids marijuana)                 20                                 
10
Methadone                                                300                             
 100
PCP                                                        
      25                                 25


 
13

--------------------------------------------------------------------------------

 




VENDOR should test for alcohol abuse, with results of 0.05 percent Blood Alcohol
Content considered positive.


Upon BUYER’S request, VENDOR will provide BUYER the following information in
writing:
a)
Assurance that VENDOR’S policy and practices are consistent with the minimum
requirements.

b)
Records BUYER may review to ensure adherence to the practices of the stated
VENDOR policy.





DRUGS, ALCOHOL, AND FIREARMS
BUYER’S policy on illegal drugs, alcohol, and firearms, as it relates to
VENDORs, is set forth below.  VENDOR agrees to communicate such policy to
VENDOR’S personnel and agrees to cooperate with BUYER in implementing such
policy on the jobsite(s) covered by this Agreement.


The use, possession, transportation, promotion, or sale of illegal drugs or drug
paraphernalia, and/or otherwise legal but illicitly used substances by anyone
while on BUYER’S premises is absolutely prohibited.  Except where specifically
authorized, the use, possession, or transportation of alcoholic beverages,
firearms, live ammunition, explosives, or weapons is also prohibited.  VENDOR’S
personnel who are found in violation of these prohibitions will not be allowed
on BUYER’S premises and may be referred to law enforcement agencies for their
action.


The term "BUYER’S premises" in this Article is used in the broadest sense and
includes all land, property, buildings, structures, installations, boats,
planes, helicopters, cars, trucks, and all other means of conveyance owned by or
leased to BUYER or otherwise being utilized in BUYER’S business.


Entry onto BUYER’S premises constitutes consent to and recognition of the right
of BUYER and its authorized representatives to search the person, vehicle, and
other property of individuals while on BUYER’S premises.  Such searches may be
initiated by BUYER without prior announcement and will be conducted at such
times and locations as deemed appropriate.  VENDOR’S personnel who refuse to
cooperate with searches will not be allowed on BUYER’S premises.


VENDOR is required to take whatever steps it deems necessary (including adopting
its own drug control program, if necessary) to ensure that involvement with
drugs on the part of VENDOR’S personnel working on BUYER’S premises or with
BUYER’S personnel does not create a presence of drug-related problems in the
work place. VENDOR may conduct contraband searches and drug testing of VENDOR’S
personnel on BUYER’S premises in areas where VENDOR is performing work.  VENDOR
shall notify and obtain approval of BUYER’S location management prior to
conducting such searches or testing.


 
14

--------------------------------------------------------------------------------

 




 
SECTION VI –ADDITIONAL TERMS AND CONDITIONS




QUALITY ASSURANCE
Goods.  VENDOR warrants to BUYER that the Goods will: (a) be free from all
defects in design, workmanship and materials; (b) be new, unless specified
otherwise herein or in the BUYER Release Document; (c) be fit for use for their
ordinary intended purpose as well as any special purpose specified herein or in
the BUYER Release Document; (d) not constitute infringement or contributory
infringement of any patent or any copyright or trademark, or violation of any
trade secret when sold or used in their ordinary intended purpose as well as any
special purpose specified herein or in the BUYER Release Document; and (e) be in
strict conformance with this Agreement or the BUYER Release Document.  VENDOR
will also pass through any applicable manufacturer’s warranty to the benefit of
BUYER.  Goods shall at all times be subject to BUYER’S inspection.  If, in
BUYER’S opinion, the Goods fail to conform to this Agreement or the BUYER
Release document or are otherwise defective, VENDOR shall, at BUYER’S sole
option, promptly repair or replace them at VENDOR’S expense.


Services.  VENDOR warrants that any Service provided will be free of defects in
workmanship and materials.  VENDOR Services will be competent and any
recommendations of its representatives will reflect their professional knowledge
and judgment.  If any Service fails to conform to this warranty any time within
twelve (12) months after completion of the Service, VENDOR will provide Services
to the same extent as under the original Agreement at VENDOR’S
expense.  VENDOR’S standard warranty period applies if longer than 12 months.


Goods and/or Services.  Neither BUYER’S inspection nor failure to inspect shall
relieve VENDOR of any obligation hereunder.  No acceptance or payment by BUYER
shall constitute a waiver of the foregoing; and nothing herein shall exclude or
limit any warranties implied by law.  The remedies stated herein shall be
cumulative of any other remedies available in law or equity and shall extend to
BUYER, its successors, assigns, and customers.


TAXES
BUYER shall pay to VENDOR, in addition to the prices provided for herein, any
foreign or domestic duty, sales or use tax, fee, or other tax or charge (“Tax”)
that VENDOR may be required by any municipal (including special taxing
authority), state, federal or foreign government law, rule, regulation or order
to collect or pay with respect to the sale, transportation, storage, delivery,
installation or use of the Goods and/or Services delivered hereunder.


VENDOR shall indemnify BUYER against any liability and expense in excess of the
amount of Tax due that is incurred by BUYER by reason of VENDOR’S failure
properly to remit said Tax to the proper government agency.  In the event that
VENDOR recovers a refund of, or credit for, any Taxes paid to VENDOR by BUYER
with respect to the sale of the Goods and/or Services herein described or of any
taxes measured by the price of such Goods or Services or the gross receipts from
such sale, then VENDOR agrees to refund to BUYER the full amount of such refund
or credit.  Further, BUYER shall be under no obligation to share with, or refund
to, VENDOR any duty drawback recovered by BUYER as a result of the export of the
Goods purchased hereunder.


Notwithstanding the above, VENDOR shall not collect, and BUYER shall not pay,
any such Tax for which BUYER furnishes to VENDOR a properly completed exemption
certificate or a direct payment permit certificate or for which VENDOR may claim
an available exemption from Tax, such as exemption for export.  BUYER shall be
responsible for any Tax, penalty, and interest if such exemption certificate or
direct payment permit certificate is later held by any proper authority to be
invalid.  Further, VENDOR shall not collect, BUYER shall not pay, and VENDOR
shall indemnify BUYER against any liability for any Tax, fee or other charge
based on or measured by the net income or net worth of VENDOR, or any employment
related Tax, fee, or charge (including without limitation, withholdings for W-2,
Social Security, Medicare, or unemployment compensation benefits).


This Agreement shall not be construed to establish a joint venture, partnership
or other formal business organization.  Furthermore, the Parties agree that this
Agreement does not constitute a partnership for tax purposes.  In the event that
it is so construed, however, the Parties agree to be excluded from the
provisions of Subchapter K of the United States Internal Revenue Code of 1986,
as amended.


Louisiana Tax Status – Purchase of Tangible Personal Property
For purchase of tools/equipment/supplies, VENDOR must request location of
ultimate use from BUYER. If for use in federal OCS waters, identify the exact
location (field, block and lease numbers) on purchase order, on blanket order
releases, and on invoices. BUYER should be charged 0% Louisiana sales/use tax.
If for use in Louisiana state waters,


 
15

--------------------------------------------------------------------------------

 


charge 4% Louisiana sales/use tax and the appropriate parish rate(s). BUYER’S
Louisiana tax registration number is (SOI) 3871308-001 o/s.


Louisiana Tax Status – Taxability of Services
Charge for installation or other services, such as those associated with
engineering, consulting, operating and supervisory personnel are non-taxable.
Such charges should be separately stated on VENDOR’S invoices.


Louisiana Tax Status - Equipment Rental
VENDOR must request location of ultimate use of the rental equipment from BUYER.
If for Federal OCS waters, identify field, block and lease numbers on Purchase
Order, on Blanket Order releases and purchases, and on invoices.  Do not charge
Louisiana Sales/use tax.  If in Louisiana state waters, charge 4% Louisiana
sales/use tax and the appropriate parish rates(s). Regardless of the location of
use, charges for damages or replacement of rental equipment, if allowed under
terms of this agreement, are non-taxable.


Wyoming Sales and Use Tax
Where VENDOR is acting in the capacity of the prime or general VENDOR (hereafter
“Prime VENDOR”) on projects taking place in the state of Wyoming. If the Prime
VENDOR herein utilizes contractors that are not residents of Wyoming, then Prime
VENDOR agrees to abide by all Wyoming sales/tax requirements for non-resident
VENDORs including, but not limited to, registering the project with the Wyoming
Department of Revenue prior to beginning construction, reporting to the Wyoming
Dept. of Revenue all resident and non-resident contractors and withholding 4% of
the contract amount form non–resident VENDORs or contractors. The Prime VENDOR
herein agrees to hold Shell harmless and indemnify Shell form any liability to
the State of Wyoming in connection with utilizing non-resident VENDORs or
contractors.


Texas Tax Status
Do not bill Texas state and local taxes. BUYER agrees to accrue and pay taxes
that may be due directly to the State.  Direct payment Authorization No.
3-200240252-0.




COMPLIANCE
In performance hereunder and every activity connected therewith, VENDOR shall
comply fully with all applicable laws, ordinances, rules and regulations, and
when requested, shall furnish evidence satisfactory to BUYER of such
compliance.  Without limiting the foregoing, VENDOR warrants that (a) all
articles and Goods furnished were and shall be produced and all Services
performed in compliance with the Fair Labor Standards Act of 1938 as amended and
(b) VENDOR shall notify BUYER if VENDOR or anyone performing services under this
Agreement is a former employee of a Federal agency who is prohibited from
receiving compensation under 41 U.S.C. 423.  In its performance hereunder,
VENDOR shall not employ, contract or subcontract with persons or entities that
have or are suspected of having connections with organized crime, international
terrorism, or interests in illicit drug or other internationally condemned
activities.  VENDOR, as a contractor under U.S. Government contracts, hereby
certifies and confirms that VENDOR is and will remain in compliance with all
Executive Orders and laws and the regulations issued thereunder required of
contractors under U.S. government contracts, including, but not limited to the
following which, as applicable, are incorporated herein by reference:


Executive Order 11246, as amended; Section 402 of the Vietnam Era Veterans
Readjustment Assistance Act of 1974, as amended; Section 503 of the
Rehabilitation Act of 1973, as amended; Executive Order 11625, as amended;
Executive Order 12138, as amended; Small Business Act, as amended; Anti-Kickback
Enforcement Act of 1986; Drug-Free Workplace Act of 1988; Clean Air Act, as
amended; Clean Water Act, as amended; Executive Order 11738, as amended.  VENDOR
will promptly furnish such further certificates and assurance of compliance with
the foregoing as may from time to time be requested.




EXPORT CONTROL
VENDOR acknowledges that it is familiar with and will comply with all applicable
regulations of the United States Department of Commerce and other government
agencies concerning restrictions on participation in unsanctioned foreign
boycotts and/or the export or re-export of United States origin goods, software
and technical data, or the direct product thereof, to unauthorized persons or
destinations.  Where appropriate, VENDOR will assure that the export privileges
of its employees, agents, and contractors have not been denied, suspended, or
revoked, in whole or in part, and that such party is not listed on any
restricted parties list published by the US government.  Unless otherwise agreed
by the parties, VENDOR will be responsible for obtaining any required U.S.
government authorization, including but not limited to export licenses.  Where
appropriate, VENDOR will provide BUYER the Export Control Classification Number
(ECCN) with any product shipment.  VENDOR agrees to abide by all applicable
regulations in respect of information supplied by or on


 
16

--------------------------------------------------------------------------------

 


behalf of BUYER, including but not limited to releases of technical data or
software source code to foreign nationals located in the United States.




BACKGROUND CHECKS
VENDOR, and its contractors, if any, will perform an appropriate background
investigation of its employees before entry onto BUYER premises.  Such
background investigation should include, but is not necessarily limited to,
criminal record reports, Social Security traces, driving record reports,
employment verification, and education verification, in accordance with federal,
state and local laws.




PUBLICITY
VENDOR, its employees, agents, and contractors shall not prepare photographs,
articles, press releases, or speeches about the existence of, scope of, or Work
to be performed under this Agreement or any generalities or details about
BUYER’S facilities or business plans without BUYER’S prior written
consent.  Applications for approval must be submitted to BUYER in writing and
outline the intended uses thereof.  Neither VENDOR nor BUYER will use the name
or trademark of the other in any material prepared for public announcement,
general publication or distribution to any third party without obtaining prior
written permission of the other party.  Notwithstanding the foregoing, either
party may distribute a copy of this Agreement or disclose the existence thereof
to any subsidiary, affiliate, agent, government agency, or contractor for
purposes of performance hereunder, or as may be required by law.




INFRINGEMENT
VENDOR shall indemnify and defend BUYER against all claims, suits, liability and
expense on account of alleged infringement of any patent, copyright or
trademark, resulting from or arising in connection with the manufacture, sale,
normal use or other normal disposition of any article or material furnished
hereunder or with the performance of any service provided hereunder.  BUYER may
participate in the defense of any claim or suit without relieving VENDOR of any
obligation hereunder.




ASSIGNMENT AND SUBCONTRACTING
Neither this Agreement nor any claim against BUYER arising directly or
indirectly out of or in connection with this Agreement shall be assignable by
VENDOR or by operation of law; provided, however, that BUYER shall have the
right to assign to a successor in interest without consent of VENDOR.


VENDOR shall not subcontract any obligations hereunder without BUYER’S prior
written consent.  BUYER’S consent to any subcontracting shall, however, (a) not
constitute a waiver of any right of BUYER to reject Goods and/or Services which
are not in conformance with this Agreement or any BUYER Release Document; (b)
not create any contractual relationship between BUYER and any contractor with
respect to the Goods and/or Services to be provided hereunder or under any BUYER
Release Document; or (c) not relieve VENDOR of its responsibility for all acts
or omissions of its contractors in performance hereunder or under any BUYER
Release Documents.


In performing Services hereunder, VENDOR will maintain complete control over and
have full responsibility for its employees and agents and will have full
responsibility for the performance of its contractors.  BUYER reserves no right
to direct, supervise or control the operations, employees or contractors of
VENDOR.  Services under this Agreement must meet BUYER’S approval and are
subject to the general right of inspection that allows BUYER to ensure
satisfactory completion of the Services.




WITHHOLDING AND ENFORCEMENT
BUYER shall have the right to withhold any money ever payable by it hereunder
and apply the same to payment of any obligations of VENDOR to BUYER or to any
other parties arising in any way out of this Agreement or its performance.  Each
party hereto agree it shall reimburse for reasonable attorneys’ fees and other
legal and court costs to the prevailing party of any court proceeding brought to
enforce the obligations under this Agreement.




EXCUSES
Either VENDOR or BUYER shall be excused from performance of the obligations
hereunder when and to the extent that such performance is delayed or prevented
(and, in BUYER’S case, its need for the articles, Goods or Services is reduced
or eliminated) by any circumstances reasonably beyond its control, or by fire,
explosion, acts of terrorism, any strike or


 
17

--------------------------------------------------------------------------------

 


labor dispute or any act or omission of any Governmental authority or any group
purporting to have authority.  To be so excused, the affected party must provide
prompt notice and undertake reasonable efforts to mitigate the conditions




FORCE MAJEURE
Any delays in or failure of performance by VENDOR or BUYER shall not constitute
default hereunder if and to the extent such delays or failures of performances
are caused by occurrences beyond the control of VENDOR or BUYER and result from:
(i) an act of God; (ii) an act of war, rebellion, civil commotion, or sabotage,
or damage resulting there from; (iii) a fire, flood explosion, accident; (iv) a
riot, or strike, or (v) a federal or state law, or a rule regulation or order of
any public body or official exerting or purporting to exercise authority or
control concerning the operations covered hereby (except that VENDOR'S failure
to obtain any necessary applicable federal, state, or local permits shall not be
considered force majeure hereunder if the cause or failure to receive such
permits was the result of VENDOR'S negligence or other fault).


During the existence of such force majeure conditions, no payments shall be due
by BUYER to VENDOR when services are not being performed except payments for
goods and services that were provided prior to the existence of the force
majeure event.  Appropriate steps shall be promptly taken to remedy force
majeure event.  Notice of force majeure occurrences and the details constituting
them shall be given to the other party in writing.




OWNERSHIP OF WORK PRODUCT
VENDOR hereby assigns all right, title and interest in and to the Goods provided
or any work produced as a result of Services hereunder (“Work Product”) to
BUYER.  For purposes hereof, Work Product shall include all tangible Work
Product prepared for or provided to BUYER by VENDOR in performance of this
Agreement.  The Work Product shall be the sole and exclusive property of BUYER
and may be used for any purpose BUYER desires without additional fee or
cost.  VENDOR and BUYER agree that all Work Products not generally available to
the public shall be treated as Confidential Information of BUYER.  Any drawings,
specifications, or other data furnished by BUYER to VENDOR shall remain the
property of BUYER and shall be promptly returned to BUYER upon completion of the
Work unless VENDOR is otherwise instructed in writing by BUYER.  Work Product as
defined herein shall never mean any patents, pending patents, or other
intellectual property owned by VENDOR or any such improvement thereof developed
during the term of this Agreement that relate directly or indirectly to particle
impact drilling and to the services and/or scope of work provided pursuant to
this Agreement and all such intellectual property shall, to the extent it is
developed by or on behalf of VENDOR, remain the property of VENDOR.




PERFORMANCE
VENDOR shall perform all Services diligently, carefully and in a good and
workmanlike manner; shall furnish all labor, supervision, machinery, equipment,
materials and supplies necessary therefore; shall obtain and maintain all
building and other permits and licenses required by public authorities in
connection with performance of the Services; and, if permitted to subcontract,
shall be fully responsible for all Services performed by contractors.  VENDOR
shall conduct all operations in VENDOR’S own name and as an independent VENDOR,
and not in the name of, or as agent for BUYER.  Any provisions in this Agreement
which may appear to give BUYER the right to direct VENDOR as to details of
performing the Services herein covered, or to exercise a measure of control over
the Services shall be deemed to mean that VENDOR shall follow the desires of
BUYER in the results of the Services only.




LIABILITY-INDEMNITY
VENDOR shall be solely responsible for all materials, tools, equipment and
services until the Services are completed to BUYER’S satisfaction.


Indemnity


A. PERSONAL INJURY


1.        VENDOR


VENDOR, INCLUDING ITS PARENT COMPANIES, SUBSIDIARIES, AFFILIATES, JOINT VENTURE
PARTIES, CONTRACTORS AND INSURERS SHALL HOLD HARMLESS, RELEASE, DEFEND AND
INDEMNIFY BUYER, ITS DIRECTORS, EMPLOYEES, INSURERS, STOCKHOLDERS, PARENT,
SUBSIDIARY AND AFFILIATED COMPANIES AND ANY PARTIES TO ANY JOINT OPERATING
AGREEMENTS WITH BUYER (INCLUDING THEIR PARENT, SUBSIDIARY AND AFFILIATED
COMPANIES) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE


 
18

--------------------------------------------------------------------------------

 


LAW, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, SUITS, LIABILITIES,
JUDGMENTS, CAUSES OF ACTION AND EXPENSES (INCLUDING ATTORNEYS' FEES AND OTHER
COSTS OF LITIGATION AS WELL AS ANY FEES AND COSTS TO ENFORCE THE PROVISIONS OF
THIS ORDER) CAUSED BY, ARISING OUT OF, IN CONNECTION WITH OR INCIDENTAL TO ANY
OPERATIONS CONDUCTED PURSUANT TO THIS ORDER, OR RESULTING FROM OR IN ANY WAY
RELATED TO THE WORK PERFORMED HEREUNDER, INCLUDING BUT NOT LIMITED TO VESSEL AND
CARGO OPERATIONS, FOR BODILY/PERSONAL INJURY, DISEASE OR DEATH OF VENDOR’S
EMPLOYEES, WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF OR THE SOLE OR
CONCURRENT NEGLIGENCE, FAULT OR STRICT LIABILITY WITHOUT FAULT OF VENDOR, BUYER
OR OF ANY PARTY OR PARTIES, INCLUDING BUT NOT LIMITED TO ANY CLAIM(S) BASED ON
THE WARRANTY OF SEAWORTHINESS, AND ANY PRE-EXISTING CONDITION.


2.       BUYER


BUYER SHALL HOLD HARMLESS, RELEASE, DEFEND AND INDEMNIFY VENDOR, ITS DIRECTORS,
EMPLOYEES, INSURERS, STOCKHOLDERS, PARENT, SUBSIDIARY AND AFFILIATED COMPANIES
AND ANY PARTIES TO ANY JOINT OPERATING AGREEMENTS WITH VENDOR (INCLUDING THEIR
PARENT, SUBSIDIARY AND AFFILIATED COMPANIES) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, SUITS,
LIABILITIES, JUDGMENTS, CAUSES OF ACTION AND EXPENSES (INCLUDING ATTORNEYS' FEES
AND OTHER COSTS OF LITIGATION AS WELL AS ANY FEES AND COSTS TO ENFORCE THE
PROVISIONS , OF THIS ORDER) CAUSED BY, ARISING OUT OF, IN CONNECTION WITH OR
INCIDENTAL TO ANY OPERATIONS CONDUCTED PURSUANT TO THIS ORDER, OR RESULTING FROM
OR IN ANY WAY RELATED TO THE WORK PERFORMED HEREUNDER, INCLUDING BUT NOT LIMITED
TO VESSEL AND CARGO OPERATIONS, FOR BODILY/PERSONAL INJURY, DISEASE OR DEATH OF
BUYER’S EMPLOYEES, INCLUDING EMPLOYEES OF ANY PARENT, SUBSIDIARY OR AFFILIATE OF
BUYER, WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF OR THE SOLE OR CONCURRENT
NEGLIGENCE, FAULT OR STRICT LIABILITY WITHOUT FAULT OF BUYER, VENDOR OR OF ANY
PARTY OR PARTIES, INCLUDING BUT NOT LIMITED TO ANY CLAIM(S) BASED ON THE
WARRANTY OF SEAWORTHINESS, AND ANY PRE-EXISTING CONDITION.


B. THIRD PARTY PERSONAL INJURY


VENDOR AND BUYER SHALL EACH CONTRIBUTE IN PROPORTION TO THE AMOUNT OR PERCENTAGE
OF FAULT ATTRIBUTED TO EACH FOR ANY LOSSES, DAMAGES, CLAIMS, SUITS, LIABILITIES,
JUDGMENTS, AND CAUSES OF ACTION WHEN BROUGHT BY THIRD PARTIES NOT OTHERWISE
PROVIDED FOR IN A ABOVE OR NOT PARTY TO THIS AGREEMENT FOR BODILY/PERSONAL
INJURY, DISEASE OR DEATH) CAUSED BY, ARISING OUT OF, IN CONNECTION WITH OR
INCIDENTAL TO ANY OPERATIONS CONDUCTED PURSUANT TO THIS ORDER, OR RESULTING FROM
OR IN ANY WAY RELATED TO THE WORK PERFORMED HEREUNDER, INCLUDING BUT NOT LIMITED
TO VESSEL AND CARGO OPERATIONS. FOR THE PURPOSES OF THIS PROVISION A THIRD PARTY
SHALL INCLUDE OTHER VENDORS OF VENDOR WHICH ARE NOT CONTRACTORS FOR THE PURPOSES
OF WORK OR SERVICES PERFORMED UNDER THIS AGREEMENT AND ANY OTHER PARTY WHO IS
NOT IN CONTRACTUAL PRIVITY WITH VENDOR OR BUYER FOR ANY WORK OR SERVICES
PERFORMED PURSUANT TO THIS AGREEMENT.


C. DAMAGE TO PROPERTY


1. VENDOR


VENDOR, INCLUDING ITS PARENT COMPANIES, SUBSIDIARIES, AFFILIATES, JOINT VENTURE
PARTIES, CONTRACTORS AND INSURERS SHALL HOLD HARMLESS, RELEASE, DEFEND AND
INDEMNIFY BUYER, ITS DIRECTORS, EMPLOYEES, INSURERS, STOCKHOLDERS, PARENT,
SUBSIDIARY AND AFFILIATED COMPANIES AND ANY PARTIES TO ANY JOINT OPERATING
AGREEMENTS WITH BUYER (INCLUDING THEIR PARENT, SUBSIDIARY AND AFFILIATED
COMPANIES) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, CLAIMS, SUITS, LIABILITIES, JUDGMENTS, CAUSES OF
ACTION AND EXPENSES (INCLUDING ATTORNEYS' FEES AND OTHER COSTS OF LITIGATION AS
WELL AS ANY FEES AND COSTS TO ENFORCE THE PROVISIONS OF THIS ORDER) CAUSED BY,
ARISING OUT OF, IN CONNECTION WITH OR INCIDENTAL TO ANY OPERATIONS CONDUCTED
PURSUANT TO THIS ORDER, OR RESULTING FROM OR IN ANY WAY RELATED TO THE WORK
PERFORMED HEREUNDER, INCLUDING BUT NOT LIMITED TO VESSEL AND CARGO OPERATIONS,
FOR DAMAGE TO PROPERTY OF VENDOR RELATED TO THE WORK PERFORMED UNDER THIS
AGREEMENT OR WITHIN A 500 METER RADIUS OF THE SITE, WITHOUT REGARD TO THE CAUSE
OR CAUSES THEREOF OR THE SOLE OR CONCURRENT NEGLIGENCE, FAULT OR


 
19

--------------------------------------------------------------------------------

 


STRICT LIABILITY WITHOUT FAULT OF VENDOR, BUYER OR OF ANY PARTY OR PARTIES,
INCLUDING BUT NOT LIMITED TO ANY CLAIM(S) BASED ON THE WARRANTY OF
SEAWORTHINESS, AND ANY PRE-EXISTING CONDITION.


2. BUYER


BUYER SHALL HOLD HARMLESS, RELEASE, DEFEND AND INDEMNIFY VENDOR, ITS DIRECTORS,
EMPLOYEES, INSURERS, STOCKHOLDERS, PARENT, SUBSIDIARY AND AFFILIATED COMPANIES
AND ANY PARTIES TO ANY JOINT OPERATING AGREEMENTS WITH VENDOR (INCLUDING THEIR
PARENT, SUBSIDIARY AND AFFILIATED COMPANIES) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, SUITS,
LIABILITIES, JUDGMENTS, CAUSES OF ACTION AND EXPENSES (INCLUDING ATTORNEYS' FEES
AND OTHER COSTS OF LITIGATION AS WELL AS ANY FEES AND COSTS TO ENFORCE THE
PROVISIONS , OF THIS ORDER) CAUSED BY, ARISING OUT OF, IN CONNECTION WITH OR
INCIDENTAL TO ANY OPERATIONS CONDUCTED PURSUANT TO THIS ORDER, OR RESULTING FROM
OR IN ANY WAY RELATED TO THE WORK PERFORMED HEREUNDER, INCLUDING BUT NOT LIMITED
TO VESSEL AND CARGO OPERATIONS, FOR DAMAGE TO PROPERTY OF BUYER RELATED TO THE
WORK PERFORMED PURSUANT TO THIS AGREEMENT OR PROPERTY OF BUYER WITHIN A 500
METER RADIUS OF THE SITE WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF OR THE
SOLE OR CONCURRENT NEGLIGENCE, FAULT OR STRICT LIABILITY WITHOUT FAULT OF BUYER,
VENDOR OR OF ANY PARTY OR PARTIES, INCLUDING BUT NOT LIMITED TO ANY CLAIM(S)
BASED ON THE WARRANTY OF SEAWORTHINESS, AND ANY PRE-EXISTING CONDITION


D. POLLUTION LIABILITY
VENDOR, INCLUDING ITS PARENT COMPANIES, SUBSIDIARIES, AFFILIATES, JOINT VENTURE
PARTIES, CONTRACTORS AND INSURERS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
BUYER FOR ANY CLEAN UP COSTS AND DAMAGES CAUSED IN WHOLE OR IN PART BY ANY
POLLUTION EMANATING FROM ANY WORK PERFORMED BY VENDOR INCLUDING ANY PRODUCTS
TOOLS OR EQUIPMENT OWNED BY OR IN THE POSSESSION AND CONTROL OF VENDOR ARISING
OUT OF OR IN ANY WAY RELATED TO ANY WORK OR SERVICES PERFORMED BY VENDOR UNDER
THIS AGREEMENT REGARDLESS OF THE NEGLIGENCE, FAULT OR STRICT LIAIBLITY OF
VENDOR, BUYER OR ANY OTHER PARTY.


Any provisions shall not limit the obligations, indemnities, and liabilities
assumed by VENDOR under this agreement or limits of insurance required below and
shall survive the termination of this Agreement.


If it is judicially determined that any of the indemnity obligations under this
Agreement are invalid, illegal or unenforceable in any respect, said obligations
shall automatically be amended to conform to the maximum monetary limits and
other provisions in the applicable law for so long as the law is in effect.


E.
CONSEQUENTIAL DAMAGES

Notwithstanding anything to the contrary contained elsewhere herein, neither
VENDOR nor BUYER shall be liable to the other for any consequential, incidental,
indirect or punitive damages of any kind or character, including, but not
limited to, loss of use, loss of profit, loss of revenue, loss of product or
production, reservoir damage, or loss of hole damage due to blowout or
cratering, whenever arising under this Agreement or as a result of, relating to
or in connection with the work hereunder, and no claim shall be made by either
VENDOR or BUYER against the other or their subcontractors of any tier, other
VENDORS, or insurers and REGARDLESS OF WHETHER SUCH CLAIM IS BASED OR CLAIMED TO
BE BASED ON NEGLIGENCE WHETHER ACTIVE, PASSIVE, SOLE, JOINT, ACTIVE, PASSIVE,
CONCURRENT OR GROSS NEGLIGENCE), UNSEAWORTHINESS, UNAIRWORTHINESS, FAULT, BREACH
OF WARRANTY, BREACH OF AGREEMENT, STATUTE, STRICT LIABILITY OR OTHERWISE.




INSURANCE


VENDOR shall at its own expense provide insurance as required herein in the
minimum amounts as indicated.


 
A. The term BUYER in this article shall include its parent, subsidiaries,
affiliates, any joint venture party with BUYER, and any of the directors,
officers and employees of BUYER.

 
B. With respect to policies, terms, amendments and endorsements set forth
herein.



 
1)
An asterisk (*) indicates coverage is required if VENDOR conducts operations
which are performed on, over or adjacent to navigable waters or which involve
maritime workers.



 
20

--------------------------------------------------------------------------------

 




 
2)
A double asterisk (**) indicates coverage is required if VENDOR conducts
Professional Services for a fee.  Professional Services are defined as
including, but not limited to, architectural and engineering services, legal,
accounting, data processing, consulting, real estate, investment advisory
services, medical, geologic and seismic consulting services.

 
3)
A triple asterisk  (***) indicates coverage is required when VENDOR uses
aircraft in its operations.  Aircraft is defined as a landplane, seaplane,
amphibian or rotorcraft used by VENDOR whether it be owned, hired or leased.



 
C. Any references to VENDOR or obligations of VENDOR hereunder shall include and
be applicable to contractors of VENDOR.



 
D. VENDOR shall at the request of BUYER provide certificates of insurance
evidencing the insurance requirements herein.



The following shall apply to all policies:


A.
BUYER shall be included as an additional insured on VENDOR’S policies (except
Workers’ Compensation and Professional Liability coverage).  VENDOR’S policies
shall contain a waiver of subrogation in favor of BUYER.

B.
Thirty days advance written notice must be given to BUYER in the event of
cancellation or material change in VENDOR’S policies.

C.
VENDOR maintains insurance at VENDOR’S sole cost including deductibles or
self-insured retentions.

D.
Coverage under all insurance required to be carried by VENDOR shall be primary
insurance and underlying to any other existing valid and collectible insurance
available to BUYER.

E.
All policies described below shall have adequate territorial and navigation
limits for the location of the work, including operations in the Gulf of Mexico
and Alaska.

F.
If this agreement is subject to anti-indemnity statutes in jurisdictions,
including, but not limited to, Texas, Louisiana or Wyoming, the following will
apply:

G.
VENDOR shall have BUYER billed directly by VENDOR’S insurance agent or broker in
the amount required for BUYER to be named an additional insured which shall be
the actual cost of the insurance for such coverage.

H.
BUYER shall have VENDOR billed directly by BUYER’S insurance agent or broker in
the amount required for VENDOR to be named an additional insured which shall be
the actual cost of the insurance for such coverage.  In the alternative, should
BUYER choose to be self-insured, then BUYER shall charge VENDOR that sum which
represents the cost for the coverage to VENDOR as an additional insured which
shall be the actual cost for such coverage.

I.
BUYER’S Acceptance of VENDOR’S certificates of insurance or other forms of
evidencing insurance shall not constitute acceptance of the adequacy of coverage
or imply VENDOR is in compliance with the requirements of the Agreement or an
amendment to the Agreement.

J.
If it is judicially determined that any of the insurance obligations under this
Agreement are unenforceable in any respect under applicable law, said
obligations shall automatically be amended to conform to the maximum limits and
other provisions in the applicable law for so long as the law is in effect. The
liability and indemnity provisions contained in this Agreement shall not limit
these insurance requirements.

K.
VENDOR shall require its contractors to comply with these insurance coverage
requirements, and any deficiency thereof shall not relieve VENDOR of its
responsibility to satisfy BUYER’S requirements.



VENDOR shall maintain the following policies, terms, amendments and
endorsements:


A) Workers’ Compensation and Employer’s Liability, to include:
1) Statutory Workers’ Compensation for State of Hire/Operation,
2) Employer’s Liability,
3) * U.S. Longshore and Harbor Workers’ Compensation Act Coverage,
4) * Outer Continental Shelf Lands Act,
5) * Gulf of Mexico Territorial Extension,
6) * Maritime Employer’s Liability Including Transportation, Wages, Maintenance
and Cure,
7) * “In Rem” Endorsement,
8) * Death on the High Seas Act, and
9) * Jones Act.


B) Commercial General Liability, to include but not limited to:
1) Bodily Injury and Property Damage,
2) Products/Completed Operations,
3) Contractual Liability,


 
21

--------------------------------------------------------------------------------

 


4) Sudden and Accidental Pollution Endorsement,
5) *Non-Owned Watercraft Coverage Without Restrictions on Operations, and
6) * “In Rem” Endorsement.


C) Automobile Liability, to include but not limited to:
1) Owned Vehicles,
2) Non-Owned Vehicles,
3) Hired Vehicles, and
4) MCS-90 coverage endorsement where hazardous material transportation is
involved.


D) *Hull and Machinery, to include but not limited to:
1) * Full Tower’s Liability If Towing Vessel, and
2) * Deletion of Any “As Owner” Clause and Other Language That Limits Coverage
to the Liability of an Insured “As Owner of the Vessel”.


E) *Protection and Indemnity Insurance (or equivalent) subject to:
 
1) * Deletion of Any “As Owner” Clause and Other Language That Limits Coverage
to the Liability of an Insured “As Owner of the Vessel”, and

 
2) * Third Party Bodily Injury and Property Damage Pollution Liability.



F) ***Aircraft Liability, to include but not limited to:
1) *** Owned Aircraft,
2) *** Non-Owned Aircraft,
3) *** Hired Aircraft,
4) *** Passenger Liability,
5) *** Contractual Liability, and
6) *** Fixed Wing/Rotary Aircraft.


G) **Professional Liability (Errors and Omissions):


H) VENDORs Pollution Liability, to include but not limited to:
1) Sudden and accidental releases,
2) Gradual releases, and
3) Clean-up cost.


Each of the policies, which VENDOR is required to carry, shall contain the
following minimum limit.


REQUIRED INSURANCE COVERAGE:
Minimum limits

Workers’ Compensation Statutory Employer’s Liability
$1,000,000

* Maritime Employer’s Liability
$1,000,000

Commercial General Liability, Bodily Injury & Property Damage
$5,000,000

Automobile Liability, Bodily Injury & Property Damage
$5,000,000

* Hull & Machinery
Replacement Vessel Value

* P&I – Collision/Towers
$150,000,000

VENDOR’S Pollution Liability
$5,000,000

*** Aircraft Liability
$150,000,000

** Professional
Liability                                                                                                                    
$1,000,000


Construction All Risk (“CAR”) Insurance.
BUYER reserves the right to purchase CAR insurance for an individual capital
expenditure project that will automatically include coverage for VENDOR.  If
BUYER purchases CAR insurance, then a special CAR insurance exhibit will be
added to this agreement describing the CAR Program, VENDOR’S obligations under
the CAR program, amendments to the insurance requirements in this Article 13,
and related adjustments to insurance charges.




USE OF PREMISES
VENDOR shall perform all Services in such manner as to cause minimum
interference with the operations of BUYER and of other VENDORs on the premises,
and shall take, and cause VENDOR’S and every contractor's employees, agents,
licensees, and permittees to take, all necessary precautions (including those
required by BUYER’S safety regulations) to protect the premises and all persons
and property thereon from damage or injury.  VENDOR confirms that safety shall
be


 
22

--------------------------------------------------------------------------------

 


a primary consideration in its performance of Services hereunder, and shall meet
with appropriate BUYER personnel to review all site-specific safety regulations
prior to the performance of Services.  VENDOR shall investigate accidents
(and/or cooperate with BUYER in conducting investigations of accidents) that
arise out of VENDOR’S Services hereunder and provide copies of non-privileged
accident reports it produces in response to any such investigations.  Upon
completion of the Work, VENDOR shall leave the premises clean and free of all
equipment, waste materials and rubbish.




BILLS AND LIENS
VENDOR shall pay promptly all indebtedness for labor, materials and equipment
used in performance of the Services. VENDOR shall not be entitled to receive
final payment from BUYER, until VENDOR furnishes evidence satisfactory to BUYER
of full payment of such indebtedness.  VENDOR shall not permit any lien or
charge to attach to the Services or the premises; but if any does so attach,
VENDOR shall promptly procure its release, and indemnify BUYER against all
damage and expense incident thereto.




COMPETITIVENESS AND PRICE WARRANTY
VENDOR warrants that it shall remain competitive in terms of the pricing,
quality, capacity, and delivery of Goods and Services provided to BUYER
hereunder.  VENDOR also warrants that the prices for Goods or Services are no
less favorable than those extended by VENDOR to any of its other customers for
the same or similar Goods or Services in similar quantities.  VENDOR further
warrants that if it reduces its prices to other customers for the same or
similar Goods or Services during the term hereof, VENDOR shall reduce its prices
to BUYER correspondingly.  BUYER shall have the right to audit or review
VENDOR’S competitiveness at any time during the term of this Agreement.  Should
BUYER determine in good faith that VENDOR has failed to remain competitive, and
VENDOR fails to cure said lack of competitiveness within a reasonable time, not
to exceed thirty (30) days, then BUYER may immediately terminate this Agreement
for cause pursuant to Article 7.




AGREEMENT RELEASES
No substitutions of any kind (design, material etc.) are acceptable without
written prior approval from appropriate BUYER representative.


 
BUYER representatives may issue releases for Goods and/or Services against this
Agreement using:

 
a)
Verbal request with a follow-up written confirmation;

 
b)
Written Release Document; or

 
c)
Computer-generated Release Document (e.g., Electronic Data Interchange or
“EDI”).



Authorized BUYER VENDORs may also purchase Goods and/or Services against this
Agreement for BUYER’S end-use.  Referencing this Agreement number will
facilitate application of the proper pricing.


This Agreement does not commit BUYER to make any purchases or request any Goods
or Services hereunder.  All orders are subject to acceptance or rejection by
VENDOR.


All terms and conditions of this Agreement apply to all releases unless the
BUYER Release Document specifically states otherwise.




SUSPENSION
BUYER may require VENDOR to suspend Work hereunder for such period as BUYER may
direct.  In the event of such suspension, the parties shall confer and mutually
agree as to the period by which the scheduled completion date and price are to
be adjusted.




CONFIDENTIAL INFORMATION
VENDOR and BUYER will not, without the prior written consent of the other,
either (a) disclose the other’s proprietary or commercially sensitive
information (“Confidential Information”) to anyone other than those officers,
employees, agents, or contractors who need to know it in connection with
performance of this Agreement and have agreed to be bound by these obligations
of confidentiality or (b) use the other’s Confidential Information for any
purpose other than performance of this Agreement.  For purposes of this
Agreement, all data, maps, reports, drawings, specifications, records, technical
information, and computer programs/software concerning BUYER’S operations,
processes or equipment that are provided


 
23

--------------------------------------------------------------------------------

 


by BUYER and/or acquired or handled by VENDOR in connection with this Agreement
shall be deemed Confidential Information of BUYER.


Where VENDOR and BUYER have entered into an Information Technology (“IT”)
Security Agreement, VENDOR employees who have been authorized in writing by
BUYER to use and/or access BUYER IT resources (“Authorized Users”) will have the
right to access and use those BUYER IT resources as may be provided by BUYER for
VENDOR to fulfil its obligations hereunder.  Each Authorized User’s use and
access to the BUYER IT resources shall be in accordance with BUYER’S
“Information Technology Security Policy Statement” and the IT Security
Agreement.  Failure of an Authorized User to comply with such requirements may,
at BUYER’S sole discretion, result in the immediate termination of this
Agreement or in the termination of use and access rights of VENDOR’S employees
to BUYER’S IT resources.  BUYER, at its own expense, shall have the right to
audit VENDOR’S use of BUYER’S IT system and resources.  VENDOR shall cooperate
with BUYER in performing such audits.




INDEPENDENT VENDOR
Except as otherwise expressly set forth herein, neither VENDOR nor anyone it
employs shall ever be considered BUYER’S employee, agent, servant, or
representative in performing Services under this Agreement.  VENDOR’S personnel
will not be eligible to participate in any of BUYER’S employee benefit plans or
to receive any benefits under those plans.  In the event that any federal or
state court or agency holds VENDOR to be an employee of BUYER for any purpose,
VENDOR expressly waives any right to participate in or claim any benefits from
any such plans of BUYER.


To the maximum extent permitted by law, VENDOR shall defend, indemnify and hold
harmless BUYER, its parent, affiliates, and subsidiary companies, coventurers,
and directors, employees and agents of such companies against any loss, damage,
claim, suit, liability, judgment and expense (including but not limited to
attorneys' fees and other costs of litigation), and any fines, penalties,
assessments, arising out of any claim of coverage or eligibility under any of
BUYER’S benefit plans, including without limitation, benefits under any employee
pension benefit plans or employee welfare benefit plans, as defined under the
Employee Retirement Act of 1974, as amended from time to time, or any fringe
benefit plans or any other benefits extended to employees of BUYER and/or its
parent, affiliates and subsidiary companies, which claim of coverage or
eligibility is made directly or indirectly by any of VENDOR’S employees,
contractors or agents.


VENDOR shall be an independent VENDOR with respect to the performance of work or
services under this agreement.  Neither VENDOR nor its contractors shall be
deemed for any purpose to be the agent or representative of BUYER for any work
or services performed herein.  BUYER further reserves no right to supervise or
control the details of the work or services provided by VENDOR or its
contractors.




STATUTORY EMPLOYER PROVISION FOR SERVICES PERFORMED IN LOUISIANA
BUYER and VENDOR agree that while VENDOR and any of its employees, agents, or
contractors are performing Services under this Agreement in Louisiana such work
in whole or in part is a part of the trade, business or occupation of BUYER and
is an integral part of and essential to the ability of BUYER to generate its
goods, products, and services.  BUYER or any of its subsidiaries or affiliates
involved in the Services performed hereunder in Louisiana shall be considered a
Statutory Employer within the meaning set forth in La. Rev. Stat. 23:1061 of
those employees, agents, and contractors of VENDOR performing Services hereunder
in Louisiana and such employees, agents, and contractors shall be considered
Statutory Employees as the meaning is set forth in La. Rev. Stat. 23:1061.




LABOR RELATIONS FOR SERVICES AT BUYER’S FACILITIES
VENDOR will promptly inform BUYER about any labor disputes, expected labor
disputes, or requests or demands from labor organizations that could reasonably
affect Services under this Agreement at BUYER’S facilities.  During negotiation,
before making any commitments, VENDOR will advise BUYER about agreements or
understandings with local or national labor organizations that could affect the
Services.


BUYER reserves the right to restrict VENDOR’S hiring more workers, and to
suspend or terminate work, in situations where a labor dispute may adversely
affect work progress.




MINORITY OWNED AND WOMEN OWNED BUSINESS ENTERPRISES EXPENDITURES
VENDOR acknowledges that BUYER sets goals and tracks goods/services purchased
from Minority and Women-owned Business Enterprises (“M/WBE”).  VENDOR agrees to
use its best efforts to support M/WBE purchasing and support BUYER goals as
follows:


 
24

--------------------------------------------------------------------------------

 




A.
VENDOR will establish spend targets associated with the purchase of material and
services from M/WBE vendors or actionable goals that will be used in assessing
VENDOR performance of this Agreement. Vendor agrees to make good faith efforts
to place/award a mutually agreed percentage of the total dollar amount of the
VENDOR’S Agreement related purchases of services and materials from qualified
M/WBEs. The M/WBE spend or actionable targets will be mutually agreed upon by
BUYER and VENDOR based upon potential opportunity.  Upon BUYER’S request, VENDOR
shall provide information supporting M/WBE spend or actionable targets and M/WBE
certification status associated with the vendors utilized in performance of the
Agreement



B.
VENDOR is expected to substantiate ownership status of utilized M/WBEs through a
certification process.  M/WBEs with subcontracted materials and services
totaling $100,000 or greater annually must be certified through one of the
approved certification agencies listed below.



If the vendor being utilized is a certified M/WBE, a current copy of the
certification must be available upon BUYER’S request.  If the vendor is not yet
certified as a Minority-owned Business Enterprise or Women-owned Business
Enterprise, the VENDOR will accept certification through either the National
Minority Supplier Development Council (for minority-owned businesses) or the
Women's Business Enterprise National Council (for women-owned businesses) and
their affiliates.


Alaska Residents
BUYER encourages employing qualified Alaska residents for work under this
agreement. VENDOR should submit a local employment-staffing plan for this work,
describing the planned mix of Alaska residents and non-residents. An Alaska
resident is a person domiciled in Alaska who intends to continue as such. VENDOR
agrees to keep employment records during this agreement, and for a reasonable
time after completion, and to make the records available to VENDOR each quarter
and on completion of the work




HEADINGS
The article headings in this Agreement are solely for convenience and shall not
be considered in its interpretation.  Unless the context clearly indicates
otherwise, words used in the singular include the plural and words in the plural
include the singular.




CONTINUING OBLIGATIONS
All warranty, withholding and enforcement, liability, indemnity, intellectual
property, confidentiality, audit, and dispute resolution obligations and
responsibilities assumed by the parties during the term of this Agreement shall
survive the termination or expiration hereof.




WAIVER
Except as expressly provided for, no waiver shall be deemed to have been made by
either party unless expressed in writing and signed by the waiving party.  The
failure of either party to insist in any one or more instances upon strict
performance of any of the terms or provisions of this Agreement, or to any
option or election herein contained, shall not be construed as a waiver or
relinquishment for the future of such terms, provisions, option or election.  No
waiver by any party of any one or more of its rights or remedies under this
Agreement shall be deemed to be a waiver of any prior or subsequent rights or
remedies hereunder or at law.  All remedies afforded in this Agreement shall be
taken and construed as cumulative; that is, in addition to every other remedy
available at law or in equity.




DELIVERIES
Unless otherwise specified, all deliveries shall be in strict accordance with
this Agreement or any BUYER Release Documents.  If delivery dates cannot be met,
VENDOR shall promptly inform BUYER in writing of any anticipated or actual
delay, the reasons for the delay and the actions being taken to overcome or to
minimize the delay.  If BUYER does not approve alternate delivery dates, BUYER
shall have the right to cancel this Agreement without further liability,
purchase elsewhere, and hold VENDOR accountable for all direct damages resulting
from VENDOR’S failure to meet the original delivery dates.  Upon delivery to
BUYER, VENDOR shall convey clear title to the Goods, free of any lien,
encumbrance or security interest.


When this Agreement is applied to purchases in the United States for use outside
the United States in countries legally recognized by federal law, the BUYER will
be responsible for all additional direct costs for export.  Indirect additional
costs


 
25

--------------------------------------------------------------------------------

 


will be negotiated on an individual basis.  The parties will abide by all
applicable export control regulations of the United States Department of
Commerce and other agencies concerning the export or re-export of United States
source technical data or software, or the direct product thereof, to
unauthorized destinations.




SEVERABILITY
If any of the provisions of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate or render unenforceable
the entire Agreement, but rather the entire Agreement shall be construed as if
not containing the particular invalid or unenforceable provision or provisions,
and the rights and obligations of each party shall be construed and enforced
accordingly.




ENTIRE AGREEMENT
This Agreement, its attachments and the BUYER Release Documents entered into
hereunder set forth the entire agreement between BUYER and VENDOR with respect
to the supply of the Goods and Services by VENDOR to BUYER from the Effective
Date and supersede and replace any other agreement or understanding in respect
of such subject matter whether in writing or otherwise, entered into or existing
prior to the Effective Date.  Neither this Agreement nor any BUYER Release
Document hereunder shall be altered, amended or modified except in writing duly
signed by both parties.






















































































 
26

--------------------------------------------------------------------------------

 


Attachment 1
 
 

 
February 4, 2009



 
Via email:                C.Hakulin@shell.com
        Chad.bown@shell.com

 


Mr. Christopher Hakulin
Shell Rocky Mountain Production, LLC
4582 S. Ulster St. Parkway, Suite 500
Denver, Colorado 80237


Re:              Proposed Letter of Intent
Particle Impact Drilling (PID) Bit Development Program & Commercial Field Trial
Guadalupe County, New Mexico




Dear Mr. Hakulin:


Confirming our recent meeting, this letter sets forth framework for a proposed
agreement between
Shell Rocky Mountain Production, LLC and/or its affiliates ("Shell") and
Particle Drilling
Technologies Inc. ("PDT") for the purposes set forth herein. Accordingly, in
consideration of the
mutual benefits to be recognized by the parties to this agreement, PDT proposes
the following
business arrangement:


l.  This agreement shall have an initial term of two (2) years;


2.  The purpose of this agreement is to develop a new size drill bit for
Particle Impact
Drilling ("PlD") and to conduct a PID field trial operation at Shell`s drilling
area in
Guadalupe County, New Mexico, or such other area as may be mutually agreed upon
(the "Project Area") in an endeavor to improve drilling efficiency, improve well
bore
verticality and decrease cost. The key criteria that will be evaluated for PID
performance are set forth below:


 
a. Improve / maintain verticality of the well bore

 
b. Increase drilling penetration rates

 
c. Improve PID productive drilling time

 
d. Improve length of bit runs

 
3.  PDT shall design, test and manufacture four (4) PID Bits. It is anticipated
these bits
will consist of two (2) separate designs, unless one is inherently preferable.
The bits
will range in size from 6" to 6.5" as determined by Shell.


4.  PDT shall conduct a trial at the Project Area for drilling an interval (the
"Target
Interval") as will be mutually agreed upon for applying the PID operation. The
trial
shall include making two (2) to four (4) PID Bit runs;



 
27 

--------------------------------------------------------------------------------

 

Mr. Christopher Hakulin
Shell — Particle Drilling
November I0, 2008
Page 2 of 3






5.  In connection with the cost estimates set forth in the PID Bit development
and field
trial budget set forth in Exhibit A, Shell elects to contribute funding to PDT
for the
initial amount of $400,000 for Field Trial l as follows:


a.  two hundred thousand dollars ($200,000.00) upon submittal and presentation
of technical progress review;


b.  one hundred fifty thousand dollars ($150,000.00) upon delivery of the field
bits prior to mobilization for the field trial, and


c.  up to fifty thousand dollars ($50,000) within thirty business days following
the completion of the field trial based on key performance indicators per
Section II of Agreement 4610021484


6.  At the end of Field Trial 1 above, Shell and PDT will determine whether
further field
trials are needed. At Shell discretion, field trials (Field Trial 2 & 3) may be
planned at
the following Field trial costs:


a.  Estimated twenty eight thousand dollars ($28,000.00) per bit developed


b.  seventy five thousand dollars ($75,000.00) upon delivery of the field bits
prior to mobilization for the field trial


c.  up to fifty thousand dollars ($50,000.00) within thirty business days
following the completion of the field trial based on key performance
indicators per Section II of Agreement 4610021484


7.  Prior to conducting the field operation at the Project Area, PDT shall meet
with
personnel from Shell on a periodic basis or as may be reasonably requested by
Shell to
provide progress updates and/or technical review;


8.  At any time within two years following completion of the PID field trial
contemplated
herein, Shell will have the right to either:


a.  Enter into a renewal of this agreement or another non-binding joint
development agreement with PDT whereby Shell would provide additional
funding to PDT and PDT providing further PID development work in
coordination with Shell towards the commercialization of the PID
technology. ln this event, PDT agrees to provide up to another two (2) field
trial operations at cost, as more particularly defined in Exhibit B; and/or


b.  Have first call on PDT equipment and services relative to the first two (2)
systems built and deployed on a commercial basis for a period of two (2)
years. BUYER holds right to use VENDORS equipment/services at cost
plus 10% for duration of Agreement 4610021484



 
28 

--------------------------------------------------------------------------------

 

Mr. Christopher Hakulin
Shell — Particle Drilling
November I0, 2008
Page 3 of 3




i.   In the event Shell does not utilize or plan to utilize a PID system fifty
percent (50%) or more of the time during two (2) or more
consecutive months, PDT shall have the right to offer its PID
equipment and services to other clients.


For the purpose of this agreement, PDT’s cost as outlined on Exhibit B is an
estimate only and the actual costs may be more or less. PDT shall provide
Shell detail of all such actual charges during the term of this agreement; or


c.  Terminate this agreement, thereafter there being no further obligations on
the
part of either party.


9.    All intellectual property, patents and pending patents owned by PDT at the
time of this
agreement and all such property that may be further developed by either party
during
the term of this agreement, to the extent it pertains to the particle impact bit
and/or
particle impact system, shall be the property of PDT.


10.  For the purpose of defining field trial operations conducted pursuant to
this agreement
("PID operations"), it is understood such operation will deemed to have
commenced at
such time the PID bit is tripped in the hole and ready to drill and during such
time PDT
is conducting PID drilling, including subsequent PID bit runs. PID operations
will be
deemed to have terminated at such time the decision is made by Shell or PDT to
terminate the PID operation and the PID bit is tripped out of the hole.


Please advise if these terms are acceptable or if you would like to discuss the
proposal in more
detail.




Sincerely,


Particle Drilling Technologies Inc.






Thomas E. Hardisty
Senior Vice President, Corporate Development

 
29

--------------------------------------------------------------------------------

 

